By the Court,

Smith, J.
Tbe counsel in tbis case, as well as tbe court below must have misapprehended tbe state of tbe record in tbe case.
We find that on tbe 28th day of March, at tbe March term, 1856, of the Marquette circuit, tbis cause was brought on for bearing, and that after bearing it was “ ordered by tbe court, that tbe said cause be laid oyer and continued until the next term of tbis court, for the purpose of.procuring further testimony, on tbe payment of tbe defendant’s costs up to tbis time by tbe complainant.”
*78This order is dated tbe 28th day of March, 1856, and there is nothing of record to show that it has ever been, vacated, altered or modified, but for aught that appears remains in full force. Nor was this order appealed from by the complainant or any oue else.
The appeal presented for consideration appears to have been taken from a final decree dismissing the complainant’s bill; the bond for appeal recites such a decree, or refers to it, and there is an order of the court fixing the amount of security to be given on appeal, and this order also recites that the bill was dismissed, but is not itself a decree. It is dated March 28, 1856. But there is no final decree to be found. None is on file among the papers, or incorporated in the record: and indeed we do not see how a final decree could have been made on that day, while the order continuing the cause to the next term remained in force. There is undoubtedly a mistake, the party supposing a final decree had been rendered against her. As, however, we can find no decree or order to which the- appeal can be applied, it must be dismissed.
The party has two months from the time of filing a final decree, in which to take and perfect his appeal. No such decree has been filed in this case. The time limited for appeal dates from the filing, not from the pronouncing of the decree.
Appeal dismissed.